 



Exhibit 10.4
Confirmation of OTC Warrant Transaction

     
Date:
  June 29, 2007
 
   
To:
  Tektronix, Inc. (“Counterparty”)

Attention: Treasurer
Telephone No.: 503-627-4622
Facsimile No.: 503-627-6108

     
From:
  Merrill Lynch Financial Markets, Inc. (“Dealer” or “MLFM”)
 
   
 
  4 World Financial Center 5th Floor
 
  New York, New York 10080
Attention: Corporate Derivatives
 
  Facsimile No.: (212) 738-1069
 
  Telephone No.: (212) 449-6763

MLFM Reference: 078182399
Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to amend and
restate the terms and conditions of the above-referenced transaction entered
into among Counterparty, Dealer and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (the “Agent”) on the Trade Date specified below (the
“Transaction”). This Confirmation amends, restated and supersedes in its
entirety the Confirmation in respect of the Transaction dated as of June 25,
2007. This Confirmation constitutes a “Confirmation” as referred to in the
Agreement specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc., are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for the purposes of the Equity
Definitions and to a “Swap Transaction” for the purposes of the Swap
Definitions. For purposes of this Transaction, “Warrant Style”, “Warrant Type”,
“Number of Warrants” and “Warrant Entitlement” (each as defined below) shall be
used herein as if such terms were referred to as “Option Style”, “Option Type”,
“Number of Options” and “Option Entitlement”, respectively, in the Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to, and form part of, an agreement in the 1992 form of the ISDA Master Agreement
(Multicurrency Cross Border) (the “Master Agreement” or “Agreement”) as if we
had executed an agreement in such form (but without any Schedule and with
elections specified in the “ISDA Master Agreement” Section of this Confirmation)
on the Trade Date. In the event of any inconsistency between the provisions of
that Agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction. The parties hereby agree that the Transaction
evidenced by this Confirmation shall be the only Transaction subject to and
governed by the Agreement.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:
General Terms:
Confirmation of OTC Warrant Transaction (amended)

 



--------------------------------------------------------------------------------



 



EXECUTION COPY

     
Trade Date:
  June 25, 2007
 
   
Effective Date:
  June 29, 2007, subject to cancellation of the OTC Warrant Transaction prior to
5:00 p.m. (New York City time) on such date by the Counterparty. In the event of
such cancellation, any payments previously made hereunder, including the
Premium, shall be returned to the person making such payment. In addition,
Counterparty shall reimburse Dealer for any costs or expenses (including market
losses) relating to the unwinding of its hedging activities in connection with
the Transaction (including any loss or cost incurred as a result of its
terminating, liquidating, obtaining or reestablishing any hedge or related
trading position).
 
   
Warrant Style:
  European, subject to “Procedures for Exercise” below.
 
   
Warrant Type:
  Call
 
   
Seller:
  Counterparty
 
   
Buyer:
  Dealer
 
   
Shares:
  Shares of common stock, without par value, of Counterparty (Security Symbol:
“TEK”).
 
   
Number of Warrants:
   6,942,449
 
   
Daily Number of Warrants:
  For any day, the unexercised Number of Warrants on such day divided by the
remaining number of Expiration Dates (including such day) and rounded down to
the nearest whole number, with the balance of the Number of Warrants exercised
on the final Expiration Date.
 
   
Warrant Entitlement:
  One (1) Share per Warrant
 
   
Strike Price:
   $ 49.2623
 
   
Premium:
   $35,190,000.00
 
   
Premium Payment Date:
  The Effective Date; provided no cancellation of the Transaction has occurred
prior to 5:00 p.m. (New York City time) on such date by the Counterparty.
 
   
Exchange:
  New York Stock Exchange
 
   
Related Exchange(s):
  All Exchanges
 
   
Full Exchange Business Day:
  A Scheduled Trading Day that has a scheduled closing time for its regular
trading session at 4:00 p.m. (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day.
 
   
Procedures for
Exercise:
   
 
   
Expiration Time:
   11:59 p.m. (New York City time).
 
   
Expiration Dates:
  The 100 consecutive Full Exchange Business Days beginning on and including
October 15, 2012 each shall be the Expiration Date for a number of Warrants
equal to the Daily Number of Warrants on such date. Notwithstanding the

Confirmation of OTC Warrant Transaction (amended)

-2-



--------------------------------------------------------------------------------



 



EXECUTION COPY

     
 
  foregoing and anything to the contrary in the Equity Definitions or in the
definition of “Full Exchange Business Day,” if a Market Disruption Event occurs
on any Expiration Date (the “Relevant Day”), the Calculation Agent may determine
that such Expiration Date, while not a Full Exchange Business Day, is a
Disrupted Day only in part, in which case the Calculation Agent shall make
adjustments to the Daily Number of Warrants for the Relevant Day and shall
designate an additional Expiration Date following the last previously scheduled
Expiration Date as the Expiration Date for a number of Warrants equal to the
difference between the Daily Number of Warrants determined for the Relevant Day
without such adjustment, and the Daily Number of Warrants for such date as
adjusted pursuant to this paragraph. Section 6.6 of the Equity Definitions shall
not apply to any Valuation Date occurring on an Expiration Date.
 
   
Exercise Dates:
  Each Expiration Date shall be an Exercise Date for a number of Warrants equal
to the Daily Number of Warrants for such date.
 
   
Automatic Exercise:
  Applicable, and means that the Daily Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Buyer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

         
Counterparty’s Telephone
  Address:    14200 SW Karl Braun Drive
Number and Telex and/or
       Beaverton, OR 97077
Facsimile Number and
       
Contact Details for
  Attention:    Treasurer
purpose of Giving Notice:
  Facsimile No.:    503-627-6108
 
  Telephone No.:    503-627-4622

     
Valuation:
   
 
   
Valuation Dates:
  Each Exercise Date
 
   
Settlement Terms:
   
 
   
Cash Settlement:
  Applicable; provided that it shall be a condition of Counterparty’s right to
elect Cash Settlement that on the date of the Cash Settlement election, none of
Counterparty, its directors, executive officers, or any person controlling, or
exercising influence over, its decision to elect Cash Settlement is in
possession of any material non-public information with respect to Counterparty
or the Shares. If Counterparty elects to settle the Transaction by Cash
Settlement, Counterparty represents and agrees that:
 
   
 
  (i) Counterparty is not, on the date of the Cash Settlement election, and will
not be, on any day during the period from and including the first Expiration
Date to and including the final Expiration Date, engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”); and
 
   
 
  (ii) during the period from and including the first Expiration Date to and
including the final Expiration Date, without the prior written consent of
Dealer, the Counterparty shall not, and shall cause its affiliates and
affiliated purchasers (each as defined in Rule 10b-18 under the Exchange Act)
not to, directly or

Confirmation of OTC Warrant Transaction (amended)

-3-



--------------------------------------------------------------------------------



 



EXECUTION COPY

     
 
  indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable for the Shares.
 
   
Settlement Currency:
  USD
 
   
Settlement Price:
  For each Valuation Date, the Volume Weighted Average Price of the Shares
(“VWAP”) calculated from 9:45 a.m. to 3:45 p.m., as observed under the heading
Bloomberg “VWAP” on Bloomberg page TEK.N <equity> VAP (or any successor thereto)
(or if such volume-weighted average price is unavailable, the market value of
one Share on such Valuation Date, as determined by the Calculation Agent);
provided that if the scheduled weekday closing time of the Exchange for any
Valuation Date is later than 4:00 p.m. (without regard to after hours or any
other trading outside of the regular trading session hours) the VWAP shall be
calculated for such Valuation Date from 9:45 a.m. until 15 minutes prior to such
later closing time of the Exchange.

Section 6.3(a) of the Equity Definitions is hereby amended by replacing clause
(ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”
 
   
Cash Settlement Payment
Date:
  With respect to each Valuation Date, three (3) Currency Business Days after
the final Valuation Date.
 
   
Settlement Method Election:
  Applicable; provided that references in Section 7.1 of the Equity Definitions
to “Physical Settlement” shall be replaced by references to “Net Physical
Settlement.”
 
   
Electing Party:
  Counterparty
 
   
Settlement Method Election
Date:
  Ten (10) Business Days prior to the first Expiration Date
 
   
Default Settlement Method:
  Net Physical Settlement.
 
   
Net Physical Settlement:
  In the event that the Counterparty elects to settle this Transaction by Net
Physical Settlement, subject to “Conditions of Net Physical Settlement” below,
Counterparty shall deliver to Dealer on the Settlement Date a number of Shares
(the “Delivered Shares”) equal to the Share Delivery Quantity, provided that in
the event that the number of Shares calculated comprises any fractional Share,
only whole Shares shall be delivered and an amount in cash equal to the value of
such fractional share shall be payable by the Counterparty to Dealer in lieu of
such fractional Share.
 
   
Share Delivery Quantity:
  For each Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Physical Settlement Amount for such Exercise Date
divided by the Settlement Price on the Valuation Date in respect of such
Settlement Date plus an amount in cash in lieu of any fractional shares (based
on the applicable Settlement Price).

Confirmation of OTC Warrant Transaction (amended)

-4-



--------------------------------------------------------------------------------



 



EXECUTION COPY

     
Net Physical Settlement
Amount:
  For any Exercise Date, an amount equal to the product of (i) the Number of
Warrants being exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Exercise Date and (iii) the Warrant Entitlement.
 
   
Strike Price Differential:
  For any Valuation Date, (i) if the Settlement Price is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price for such Valuation Date or (ii) if such Settlement Price is less than or
equal to the Strike Price, zero.
 
   
Settlement Date:
  Settlement with respect to each Exercise Date shall occur on the third (3rd)
Full Exchange Business Day following the final Valuation Date, provided that
Dealer shall have the right to request by prior written notice to Counterparty a
Settlement Date with respect to any Exercise Date and the related Share Delivery
Quantity that is three (3) Full Exchange Business Days following such Exercise
Date. Such request shall not unreasonably be denied.
 
   
Conditions to Net Physical Settlement:
  If, in connection with or six months following delivery of Shares hereunder,
Dealer notifies the Counterparty that Dealer has reasonably determined after
advice from counsel that there is a considered risk that such Shares are subject
to restrictions on transfer in the hands of Dealer pursuant to the rules and
regulations promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), then Counterparty shall either (i) deliver Shares that are
covered by an effective registration statement of Counterparty for immediate
resale by Dealer or (ii) agree to deliver additional Shares so that the value of
such Shares as determined by the Calculation Agent to reflect an appropriate
liquidity discount, equals the value of the number of Shares that would
otherwise be deliverable if such Shares were freely tradable upon receipt by
Dealer.

(A) If Counterparty elects to deliver Shares as described in above clause (i),
then promptly following such notification from Dealer
(a) Counterparty shall afford Dealer a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty that is customary in scope
for underwritten offerings of equity securities that yields a result reasonably
satisfactory to Dealer;
(b) Counterparty shall promptly make available to Dealer an effective
registration statement for immediate resale (the “Registration Statement”) in
form and content reasonably satisfactory to Dealer and filed pursuant to
Rule 415 under the Securities Act, and such prospectuses as Dealer may
reasonably request to comply with the applicable prospectus delivery
requirements (the “Prospectus”) for the resale by Dealer of such number of
Shares as Dealer shall reasonably specify in accordance with this paragraph,
such Registration Statement to be effective and Prospectus to be current until
the earliest of the date on which (1) all Delivered Shares have been sold by
Dealer, (2) Dealer has advised Counterparty that it no longer requires that such
Registration Statement be effective, (3) all remaining Delivered Shares could be
sold by Dealer without registration pursuant to Rule 144 promulgated under the
Securities Act (the “Registration Period”) or (4) Counterparty has provided a
legal opinion in form and substance satisfactory to Dealer (with customary
assumptions and exceptions) that the Shares issuable upon exercise of these
Warrants will be freely tradable under the Securities Act upon delivery to
Dealer and not subject to any legend
Confirmation of OTC Warrant Transaction (amended)

-5-



--------------------------------------------------------------------------------



 



EXECUTION COPY
restricting transferability. It is understood that the Registration Statement
and Prospectus will cover a number of Shares equal to the aggregate number of
Shares (if any) reasonably estimated by Dealer to be potentially deliverable by
Counterparty in connection with Net Physical Settlement hereunder (not to exceed
the Maximum Deliverable Share Amount) and shall be subject to the same
suspension of sales during “blackout dates” as provided in the following
paragraph. Clause (B)(c) below shall apply mutatis mutandis in the event of any
blackout dates occurring during Dealer’s selling efforts during the Registration
Period; and
(c) Counterparty will enter into a registration rights agreement with Dealer in
form and substance reasonably acceptable to Dealer, which agreement will contain
among other things, customary representations and warranties and
indemnification, restrictions on sales during “blackout dates” as provided for
in the registration rights agreement (the “Registration Rights Agreement”)
entered into by Counterparty on or about the date hereof, provide for delivery
of comfort letters and opinions of counsel and other rights relating to the
registration of a number of Shares equal to the number of Delivered Shares and
other Shares deliverable hereunder up to the Maximum Deliverable Share Amount.
(B) If Counterparty elects to deliver Shares as described in above clause (ii),
then promptly following such notification from Dealer
(a) Counterparty shall afford Dealer and any potential institutional purchaser
of any Shares identified by Dealer a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty that is customary in scope
for private placements of equity securities subject to execution of any
customary confidentiality agreements;
(b) Counterparty shall enter into an agreement (a “Private Placement Agreement”)
with Dealer on commercially reasonable terms in connection with the private
placement of such Shares (including any additional Shares pursuant to clause
(c) below) by Counterparty to Dealer or an affiliate and the private resale of
such shares by Dealer or such affiliate, substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to Dealer
and Counterparty, which Private Placement Agreement shall include provisions
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates, shall provide for the payment by
Counterparty of all expenses in connection with such resale, including all
reasonable and documented fees and expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Counterparty reasonably necessary
or advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
reasonable best efforts to provide for the delivery of accountants’ “comfort
letters” to Dealer or such affiliate with respect to the financial statements
and certain financial information contained in or incorporated by reference into
the offering memorandum prepared for the resale of such Shares;
Confirmation of OTC Warrant Transaction (amended)

-6-



--------------------------------------------------------------------------------



 



EXECUTION COPY
(c) Dealer shall sell the Delivered Shares in a commercially reasonable manner
until the amount received by Dealer for the sale of the Shares (the “Proceeds
Amount”) is equal to the Net Physical Settlement Amount. Any remaining Delivered
Shares shall be returned to Counterparty. If the Proceeds Amount is less than
the Net Physical Settlement Amount, Counterparty shall promptly deliver upon
notice from Dealer additional Shares to Dealer until the dollar amount from the
sale of such Shares by Dealer equals the difference between the Net Physical
Settlement Amount and the Proceeds Amount. In no event shall Counterparty be
required to deliver to Dealer a number of Shares greater than the Maximum
Deliverable Share Amount.
(C) Notwithstanding the foregoing: (I) if Counterparty has elected to deliver
Shares as described in clause (i) above and either (a) Counterparty does not
provide for the sale of the Shares under the Registration Statement as provided
in the Registration Rights Agreement or (b) some Shares cannot be registered
under the Registration Statement due to Rule 415(a)(4) under the Securities Act,
then the provisions of sub-paragraph (B) shall apply to the extent Counterparty
has not satisfied its obligations hereunder by the delivery of Shares pursuant
to sub-paragraph (A). (II) If sub-paragraph (B) is applicable and Counterparty
fails to satisfy its obligations under such sub-paragraph (B), then Counterparty
may deliver unregistered Shares of equivalent value to the Net Physical
Settlement Amount (or, if applicable, the unsatisfied portion thereof). The
value of any unregistered Shares so delivered shall be discounted to reflect an
appropriate liquidity discount (determined by Dealer in a commercially
reasonable manner, taking into account Dealer’s policies and determinations with
respect to any transfer restrictions that Dealer deems it advisable to observe
in connection with sales of such Shares). (III) If some or all of the Delivered
Shares cannot be used to close out stock loans in the shares of Counterparty
entered into to establish or maintain short positions by Dealer in connection
with this Transaction without a prospectus being required by applicable law to
be delivered to such lender, then the value of any such Delivered Shares shall
reflect the cost (determined by Dealer in good faith and in a commercially
reasonable manner) to Dealer of trading Shares in order to close out its hedge
position if any, in all cases for purposes of calculating the Delivered Shares.
In no event shall Counterparty be required to top-up the delivery in cash.

     
Limitations on Net
Physical Settlement by
Counterparty:
  Notwithstanding anything herein or in the Agreement to the contrary, the
number of Shares that may be delivered at settlement by Counterparty shall not
exceed 10,413,674 at any time (“Maximum Deliverable Share Amount”), as adjusted
by Calculation Agent to account for any subdivision, stock-split, stock
combination, reclassification, certain distributions, dividends and payments to
holders of Counterparty’s common stock or similar dilutive or anti-dilutive
event with respect to the Shares.
 
   
 
  Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that (i) Counterparty shall not take any
action of corporate governance or otherwise to reduce the number of Available
Shares below the Maximum Deliverable Share Amount and (ii) Counterparty shall
use its reasonable efforts to cause the number of Available Shares at all times
to be greater than the Maximum Deliverable Share Amount.
 
   
 
  For this purpose, “Available Shares” means the number of Shares Counterparty

Confirmation of OTC Warrant Transaction (amended)

-7-



--------------------------------------------------------------------------------



 



EXECUTION COPY

     
 
  currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in connection
with stock options, convertibles, and other commitments of Counterparty that may
require the issuance or delivery of Shares in connection therewith.
 
   
Dividends:
   
 
   
Dividends:
  If at any time during the period from and including the Trade Date, to but
excluding the final Expiration Date, an ex-dividend date for a cash dividend
occurs with respect to the Shares (an “Ex-Dividend Date”), and that dividend is
different from the Regular Dividend on a per Share basis, then the Calculation
Agent will, adjust the Strike Price, the Number of Warrants, the Daily Number of
Warrants, the Warrant Entitlement and any other variable to preserve the fair
value of the Warrant after taking into account such dividend.
 
   
Regular Dividend:
  Initially USD $0.06 per Share per quarter in respect of the Shares. In the
event that, in any quarter, a regular quarterly Ex-Dividend Date occurs for
which the amount of the corresponding cash dividend is different (the “New
Dividend Amount”) from the Regular Dividend or no Ex-Dividend Date occurs (in
which case the New Dividend Amount shall be zero), then following the adjustment
by the Calculation Agent pursuant to “Dividends” above, the Regular Dividend
shall equal the New Dividend Amount.
 
   
Extraordinary Dividends:
  Any dividend other than Regular Dividends. For the avoidance of doubt, if more
than one Ex-Dividend Date occurs in a quarter, the Calculation Agent shall
designate any cash dividend other than a Regular Dividend as an Extraordinary
Dividend and will, in , adjust the Strike Price, the Number of Warrants, the
Daily Number of Warrants, the Warrant Entitlement and any other variable to
preserve the fair value of the Warrant after taking into account such dividend.
 
   
Extraordinary Events:
   
 
   
Consequences of Merger Events:
  (a) Share-for-Share: Cancellation and Payment (Calculation Agent
Determination)
 
   
 
  (b) Share-for-Other: Cancellation and Payment (Calculation Agent
Determination)
 
   
 
  (c) Share-for-Combined: Cancellation and Payment (Calculation Agent
Determination)
 
   
Tender Offer:
  Applicable
 
   
Consequences of Tender Offers:
  (a) Share-for-Share: Modified Calculation Agent Adjustment
 
   
 
  (b) Share-for-Other: Cancellation and Payment (Calculation Agent
Determination)
 
   
 
  (b) Share-for-Combined: Component Adjustment
 
   
 
  With respect to any Extraordinary Events hereunder, upon the occurrence of
Cancellation and Payment in whole or in part, the parties agree that the amount
to

Confirmation of OTC Warrant Transaction (amended)

-8-



--------------------------------------------------------------------------------



 



EXECUTION COPY

     
 
  be paid, in accordance with the Equity Definitions, shall constitute a
Transaction Early Termination Amount, subject to satisfaction by the payment or
delivery of Shares or cash as set forth in the Early Termination section below.
 
   
Nationalization,
Insolvency or Delisting:
  Cancellation and Payment (Calculation Agent Determination) (subject to
satisfaction by payment or delivery of Shares or cash as set forth in “Early
Termination” below). In addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it will also constitute a Delisting if the Shares are
not listed on a United States national securities exchange or approved for
quotation and trading on a national automated dealer quotation system or
established automated over-the-counter trading market in the United States or
ceases to be so traded or quoted in contemplation of a delisting or withdrawal
of approval; if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.
 
   
Determining Party:
  Dealer
 
   
Additional Disruption
Events:
   
 
   
Change in Law:
  Applicable
 
   
Failure to Deliver:
  Not Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Hedging Disruption:
  Applicable
 
   
Increased Cost of Hedging:
  Not Applicable
 
   
Loss of Stock Borrow:
  Applicable. Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
deleting the text from and including “(A)” to and including “(B)” and by
deleting the words “in each case”.
 
   
Maximum Stock Loan Rate:
   0.60%

Confirmation of OTC Warrant Transaction (amended)

-9-



--------------------------------------------------------------------------------



 



EXECUTION COPY

     
Increased Cost of Stock Borrow:
  Applicable; provided that it shall be a condition to Counterparty’s right to
make the election described in clause (C) of Section 12.9(b)(v) of the Equity
Definitions that on the date of such election, none of Counterparty, its
directors, executive officers, or any person controlling, or exercising
influence over, its decision to make such election is in possession of any
material non-public information with respect to Counterparty or the Shares; and
provided further that, if Counterparty timely makes the election described in
clause (A) or (B) of Section 12.9(b)(v) of the Equity Definitions, Counterparty
shall thereafter remain entitled, subject to the foregoing condition, to
terminate the Transaction pursuant to Section 12.9(b)(v)(C) of the Equity
Definitions upon ten Scheduled Trading Days’ notice to Dealer.
Section 12.9(b)(v) of the Equity Definitions is hereby amended by deleting the
text from and including “(X)” to and including “(Y)”.
 
   
Initial Stock Loan Rate:
   0.25%
 
   
Hedging Party:
  Dealer
 
   
Determining Party:
  Dealer
 
   
Non-Reliance:
  Applicable
 
   
Agreements and
   
 
   
Acknowledgments Regarding
   
Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
Other Provisions:
   
 
   
Additional Agreements:
  If Counterparty would be obligated to pay cash to Dealer pursuant to the terms
of this Confirmation or the Agreement for any reason without having had the
right (other than pursuant to this paragraph) to elect to deliver Shares in
satisfaction of such payment obligation, then Counterparty may elect to deliver
to Dealer a number of Shares (whether registered or unregistered) having a cash
value equal to the amount of such payment obligation. Such number of Shares to
be delivered shall be the number of Shares, determined by the Calculation Agent,
sufficient for Dealer to realize the cash equivalent of such payment obligation
from proceeds of the sale of such number of Shares over a reasonable period of
time taking into account any applicable discount (determined in a commercially
reasonable manner) to reflect any restrictions on transfer as well as the market
value of the Shares. Settlement relating to any delivery of Shares pursuant to
this paragraph shall occur within a reasonable period of time. The number of
Shares delivered pursuant to this paragraph shall not exceed the Maximum
Deliverable Share Amount and shall be subject to the provisions under “Early
Termination” hereof regarding Proceeds Amount and the provisions set forth in
subsection (c) under “Additional Agreements, Representations and Covenants of
Counterparty, Etc.” below.
 
   
Early Termination:
  Notwithstanding any provision to the contrary, upon the designation of an
Early Termination Date or the occurrence of Cancellation and Payment in whole or
in part hereunder, Counterparty’s payment obligation in respect of this
Transaction (which shall, in the case of an Early Termination Date be determined
in

Confirmation of OTC Warrant Transaction (amended)

-10-



--------------------------------------------------------------------------------



 



EXECUTION COPY

     
 
  accordance with Second Method and Loss) (the “Transaction Early Termination
Amount”) may, at the option of Counterparty, be satisfied by the delivery of a
number of Shares equal to the Transaction Early Termination Amount divided by
the Termination Price (“Early Termination Stock Settlement”); provided, however,
that Counterparty must notify Dealer of its election of Early Termination Stock
Settlement by the close of business on the day that is two Exchange Business
Days following the day that the notice designating the Early Termination Date,
or notice that an Extraordinary Event has resulted in the cancellation or
termination of the Transaction in whole or in part, is effective. “Termination
Price” means the market value per Share on the Early Termination Date, as
determined by the Calculation Agent in a commercially reasonable manner taking
into account any applicable discount to reflect any restrictions on transfer.
 
   
 
  A number of Shares calculated as being due in respect of any Early Termination
Stock Settlement will be deliverable on the third Clearance System Business Day
following the date that notice specifying the number of Shares deliverable is
effective; provided that, if Counterparty is delivering Shares as a result of a
Merger Event, the Settlement Date for such delivery will be immediately prior to
the effective time of the Merger Event and the Shares will be deemed delivered
at such time such that Dealer will be a holder of the Shares prior to such
effective time. Section 6(d)(i) of the Agreement is hereby amended by adding the
following words after the word “paid” in the fifth line thereof: “or any
delivery is to be made, as applicable.”
 
   
 
  On or prior to the Early Termination Date or date on which notice that an
Extraordinary Event has resulted in the cancellation or termination of the
Transaction in whole or in part is effective, as applicable, if Early
Termination Stock Settlement is elected and if so requested by Dealer upon
advice of counsel, Counterparty shall (subject to its right to make the election
described in the immediately succeeding paragraph) enter into a registration
rights agreement with Dealer in form and substance reasonably acceptable to
Dealer which agreement will contain among other things, customary
representations and warranties and indemnification, restrictions on sales during
“blackout dates” as provided for in the Registration Rights Agreement and shall
satisfy the conditions contained therein and Counterparty shall file and
diligently pursue to effectiveness a Registration Statement pursuant to Rule 415
under the Securities Act. If and when such Registration Statement shall have
been declared effective by the Securities and Exchange Commission, Counterparty
shall have made available to Dealer such Prospectuses as Dealer may reasonably
request to comply with the applicable prospectus delivery requirements for the
resale by Dealer of such number of Shares as Dealer shall specify (or, if
greater, the number of Shares that Counterparty shall specify). Such
Registration Statement shall be effective and Prospectus shall be current until
the earliest of the date on which (i) all Shares delivered by Counterparty in
connection with an Early Termination Date have been sold, (ii) Dealer has
advised Counterparty that it no longer requires that such Registration Statement
be effective or (iii) all remaining Shares could be sold by Dealer without
registration pursuant to Rule 144 promulgated under the Securities Act (the
“Termination Registration Period”). It is understood that the Registration
Statement and Prospectus will cover a number of Shares equal to the Number of
Shares plus the aggregate number of Shares (if any) reasonably estimated by
Dealer to be potentially deliverable by Counterparty in connection with Early
Termination Stock Settlement hereunder, but in no event exceeding the Maximum
Deliverable Share Amount. On each day during the Termination Registration Period
Counterparty shall represent that each of its filings under the

Confirmation of OTC Warrant Transaction (amended)

-11-



--------------------------------------------------------------------------------



 



EXECUTION COPY

     
 
  Securities Act, the Exchange Act or other applicable securities laws that are
required to be filed have been filed and that, as of the respective dates
thereof and as of the date of this representation, they do not contain any
untrue statement of a material fact or omission of a material fact required to
be stated therein or necessary to make the statements made, in the light of the
circumstances under which they were made, not misleading.
 
   
 
  If Counterparty elects not to deliver Shares subject to an effective
Registration Statement (or if some or all of the Shares delivered cannot be used
to close out stock loans in the shares of Counterparty entered into to establish
or maintain short positions by Dealer in connection with this Transaction
without a prospectus being required by applicable law to be delivered to such
lender), the provisions of sub-paragraphs (B) and (C) set forth above under
“Conditions to Net Physical Settlement” shall apply, mutatis mutandis, as if the
Net Physical Settlement Amount were the Transaction Early Termination Amount. In
no event shall Counterparty be required to deliver to Dealer a number of Shares
greater than the Maximum Deliverable Share Amount.
 
   
Compliance With Securities Laws:
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, each party represents and warrants to the
other party that (i) it has the financial ability to bear the economic risk of
its investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of the Transaction is restricted under this Confirmation, the Securities Act and
state securities laws.
 
   
 
  Counterparty further represents and warrants that:
 
   
 
  (a) Counterparty is not entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);
 
   
 
  (b) Counterparty represents and acknowledges that as of the date hereof and
without limiting the generality of Section 13.1 of the Equity Definitions,
Dealer is not making any representations or warranties with respect to the
treatment of the Transaction under FASB Statements 149 or 150, EITF Issue
No. 00-19 (or any successor issue statements) or under FASB’s Liabilities &
Equity Project;
 
   
 
  (c) Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended;
 
   
 
  (d) As of the Trade Date and each date on which a payment or delivery is made
by Counterparty hereunder, (i) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities; (ii) the capital of Counterparty is adequate to conduct its
business; and (iii) Counterparty has the ability to pay its debts and other
obligations as such obligations mature and does not intend to, or believe that
it will, incur debt or other obligations beyond its ability to pay as such
obligations mature.
 
   
Account Details:
  Account for payments to Counterparty:
          To be advised

Confirmation of OTC Warrant Transaction (amended)

-12-



--------------------------------------------------------------------------------



 



EXECUTION COPY

     
 
  Account for payments to Dealer:
          To be advised
 
   
 
  Account for delivery of Shares to Dealer:
          To be advised.
 
   
Agreement Regarding Shares:
  Counterparty agrees that, in respect of any Shares delivered to Dealer, such
Shares shall be, upon such delivery, duly and validly authorized, issued and
outstanding, fully paid and non-assessable and subject to no adverse claims of
any other party. The issuance of such Shares does not and will not require the
consent, approval, authorization, registration or qualification of any
government authority, except such as shall have been obtained on or before the
delivery date of any Shares or as may be required in connection with any
Registration Statement filed with respect to any Shares.
 
   
Bankruptcy Rights:
  In the event of Counterparty’s bankruptcy, Dealer’s rights in connection with
this Transaction shall not exceed those rights held by common shareholders. For
the avoidance of doubt, the parties acknowledge and agree that Dealer’s rights
with respect to any other claim arising from this Transaction prior to
Counterparty’s bankruptcy shall remain in full force and effect and shall not be
otherwise abridged or modified in connection herewith.
 
   
Set-Off:
  Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
 
   
Transfer:
  Neither party may transfer its rights or delegate its obligations under this
Transaction without the prior written consent of the other party, except that
Dealer, after payment in full of the Premium, may assign its rights and delegate
its obligations hereunder, in whole or in part, to any other person (an
“Assignee”) without the prior consent of the Counterparty, effective (the
“Transfer Effective Date”) upon delivery to Counterparty of an executed
acceptance and assumption by the Assignee (an “Assumption”) of the transferred
obligations of Dealer under this Transaction (the “Transferred Obligations”).
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of this Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.
 
   
Indemnity:
  Seller agrees to indemnify Dealer, its Affiliates and their respective
directors, officers, agents and controlling parties (each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities, joint and several, to which such Indemnified Party may become
subject because of a breach of any representation or covenant hereunder, in the
Agreement or any other agreement relating to the Agreement or Transaction and
will reimburse Indemnified Party for all reasonable expenses (including
reasonable legal fees and expenses) as they are incurred in connection with the
investigation of, preparation for, or defense of, any pending or threatened
claim or any action or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto. Seller will not be liable under the
foregoing Indemnity provision to the extent that any loss, claim, damage,
liability or expense is found in a final judgment by a court to have resulted
from Dealer’s gross negligence or willful misconduct.

Confirmation of OTC Warrant Transaction (amended)

-13-



--------------------------------------------------------------------------------



 



Additional Agreements, Representations and Covenants of Counterparty, Etc.:

(a)   Counterparty hereby represents and warrants to Dealer, on each day from
the Trade Date to and including the earlier of (i) July 29, 2007 (ii) the date
by which Dealer is able to initially complete a hedge of its position created by
this Transaction, that:

  (1)   it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except pursuant to
transactions or arrangements which have been approved by Dealer or an affiliate
of Dealer; and     (2)   it has publicly disclosed all material information
necessary for it to be able to purchase or sell Shares in compliance with
applicable federal securities laws.

(b)   No collateral shall be required by either party for any reason in
connection with this Transaction.   (c)   Notwithstanding anything to the
contrary herein, Dealer shall not be entitled to exercise any Warrant or receive
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant to the extent (but only to the extent) that after such
receipt of any Shares upon the exercise of such Warrant or otherwise hereunder
Dealer, or its ultimate parent entity would, directly or indirectly, be the
beneficial owner (as such term is defined for purposes of Section 13(d) of the
Exchange Act) at any time of more than 8.0 percent of the class of the
Counterparty’s outstanding equity securities that is comprised of the Shares (an
“Excess Share Owner”).       Dealer shall provide prior notice to Counterparty
if the exercise of any Warrant or delivery of Shares hereunder would cause
Dealer to become directly or indirectly, an Excess Share Owner; provided that
the failure of Dealer to provide such notice shall not alter the effectiveness
of the provisions set forth in the preceding sentence and any purported exercise
or delivery in violation of such provisions shall be void and have no effect. If
any delivery owed to Dealer hereunder is not made, in whole or in part, as a
result of this provision, Counterparty’s obligation to make such delivery shall
not be extinguished and Counterparty shall make such delivery as promptly as
practicable after Dealer gives notice that such delivery would not result in
Dealer being an Excess Share Owner.       If Dealer is not entitled to exercise
any Warrant because such exercise would cause Dealer to become, directly or
indirectly, an Excess Share Owner and Dealer thereafter disposes of Shares owned
by it or any action is taken that would then permit Dealer to exercise such
Warrant without such exercise causing it to become, directly or indirectly, an
Excess Share Owner, then Dealer shall provide notice of the taking of such
action to Counterparty and such Warrant shall then become exercisable by Dealer
to the extent such Warrant is otherwise or had otherwise become exercisable
hereunder. In such event, the Expiration Date with respect to such Warrant shall
be the date on which Counterparty receives such notice from Dealer, and the
related Settlement Date shall be as soon as reasonably practicable after receipt
of such notice but no more than three (3) Exchange Business Days thereafter (but
in no event shall the Settlement Date occur prior to the date on which it would
have otherwise occurred but for the provisions of this subsection); provided
that the related Net Physical Settlement Amount shall be the same as the Net
Physical Settlement Amount but for the provisions of this subsection. In
addition, within 30 calendar days of any Settlement Date, Counterparty shall use
its reasonable efforts to refrain from activities that could reasonably be
expected to result in Dealer’s ownership of Shares exceeding 10% of all issued
and outstanding Shares.

Matters Relating to Agent:

1.   Agent will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Counterparty and Dealer;

Confirmation of OTC Warrant Transaction (amended)

-14-



--------------------------------------------------------------------------------



 



2.   Unless Counterparty is a “major U.S. institutional investor,” as defined in
Rule 15a-6 of the Exchange Act, neither Counterparty nor Dealer will contact the
other without the direct involvement of Agent;

3.   Agent’s sole role under this Agreement and with respect to any Transaction
is as an agent of Counterparty and Dealer on a disclosed basis and Agent shall
have no responsibility or liability to Counterparty or Dealer hereunder except
for gross negligence or willful misconduct in the performance of its duties as
agent. Agent is authorized to act as agent for Dealer, but only to the extent
expressly required to satisfy the requirements of Rule 15a-6 under the Exchange
Act in respect of the Options described hereunder. Agent shall have no authority
to act as agent for Counterparty generally or with respect to transactions or
other matters governed by this Agreement, except to the extent expressly
required to satisfy the requirements of Rule 15a-6 or in accordance with express
instructions from Counterparty.

Certain Important Information:
MLFM is an OTC Derivatives Dealer registered with the U.S. Securities and
Exchange Commission (SEC). Applicable SEC rules require us to provide you with
the following information regarding SEC regulation of OTC Derivatives Dealers:
MLFM is exempt from the provisions of the Securities Investor Protection Act of
1970 (SIPA), including membership in the Securities Investor Protection
Corporation (SIPC). Therefore, your Merrill Lynch account is not covered by SIPA
protection. Except as otherwise agreed in writing by you and us, MLFM may
repledge and otherwise use in its business collateral you have pledged to MLFM
under the Agreement. Collateral you have pledged to MLFM will not be subject to
the requirements of Securities Exchange Act Rules: 8c-1 and 15c2-1 regarding
hypothecation of collateral; 15c3-2 regarding free credit balances; or 15c3-3
regarding custody of securities and calculations of a reserve formula applicable
to a fully regulated SEC registered broker or dealer. In the event of MLFM’s
failure (by insolvency or otherwise), you would likely be considered to be an
unsecured creditor of MLFM as to any collateral pledged to MLFM under the
Agreement.
MLFM is incorporated in Delaware and is a direct, wholly owned subsidiary of
ML&Co. MLFM has entered into this transaction as principal through Merrill
Lynch, Pierce, Fenner & Smith Incorporated as its agent. The time of this
Transaction shall be notified to the Counterparty upon request.
ISDA Master Agreement:
With respect to the Agreement, Dealer and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
The definition of “Specified Transaction” in Section 14 of this Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction, repurchase or reverse purchase transaction, securities lending
transaction, futures transaction, prime brokerage or margin lending transaction”
after the words “foreign exchange transaction” in the sixth line thereof and by
replacing the words “any other similar transaction” in the eighth line thereof
with the text “any other transaction between the parties”. “Specified
Transaction” shall exclude any default under a Specified Transaction if caused
solely by the general unavailability of the currency in which payments under
such Specified Transaction are denominated due to exchange controls or other
governmental action.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will apply to Counterparty.
“Threshold Amount” means, with respect to Counterparty, $50,000,000
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to Dealer or to Counterparty.
Additional Termination Event.
Confirmation of OTC Warrant Transaction (amended)

-15-



--------------------------------------------------------------------------------



 



The occurrence of any of the following shall constitute an Additional
Termination Event with respect to which the Transaction shall be the sole
Affected Transaction and Issuer shall be the sole Affected Party; provided that
with respect to any Additional Termination Event, Dealer may choose to treat
part of the Transaction as the sole Affected Transaction, and, upon the
termination of the Affected Transaction, a Transaction with terms identical to
those set forth herein except with a Number of Warrants equal to the unaffected
number of Warrants shall be treated for all purposes as the Transaction, which
shall remain in full force and effect:
     (i) within the period commencing on the Trade Date and ending on the second
anniversary of the Premium Payment Date, Buyer reasonably determines that it is
advisable to terminate a portion of the Transaction so that Buyer’s related
hedging activities will comply with applicable securities laws, rules or
regulations;
     (ii) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person shall be
deemed to have beneficial ownership of all             shares that such person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of voting stock representing
50% or more of the total voting power of all outstanding voting stock of the
Issuer;
     (iii) the Issuer consolidates with, or merges with or into, another person
or the Issuer sells, assigns, conveys, transfers, leases or otherwise disposes
of all or substantially all of its assets to any person, other than any such
transaction where immediately after such transaction the person or persons that
“beneficially owned” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) immediately prior to such transaction, directly or indirectly, voting stock
representing a majority of the total voting power of all outstanding voting
stock of the Issuer, “beneficially own or owns” (as so determined), directly or
indirectly, voting stock representing a majority of the total voting power of
the outstanding voting stock of the surviving or transferee person;
     (iv) during any consecutive two-year period, the Continuing Directors cease
for any reason to constitute a majority of the board of directors of the Issuer.
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Issuer who was (a) a member of such board of directors
on the Effective Date or (b) nominated for election or elected to such board of
directors with the approval of a majority of the Continuing Directors who were
members of such board at the time of such nomination or election; or
     (v) the adoption of a plan of liquidation or dissolution of the Issuer.
     Notwithstanding the foregoing, a transaction set forth in clause (ii),
(iii) or (iv) above will not constitute an Additional Termination Event if 100%
of the consideration for the Shares (excluding cash payments for fractional
shares and cash payments made in respect of dissenters’ appraisal rights) in
such transaction or transactions consists of common stock and any associated
rights listed on a United States national securities exchange or quoted on a
national automated dealer quotation system, or which will be so traded or quoted
when issued or exchanged in connection with such transaction or transactions
otherwise constituting an Additional Termination Event under clauses (ii),
(iii) or (iv) above.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Dealer or to Counterparty.
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
“Termination Currency” means USD.
Tax Representations.

(I)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each

Confirmation of OTC Warrant Transaction (amended)

-16-



--------------------------------------------------------------------------------



 



    party may rely on (i) the accuracy of any representations made by the other
party pursuant to Section 3(f) of the Agreement, (ii) the satisfaction of the
agreement contained in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the
accuracy and effectiveness of any document provided by the other party pursuant
to Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of
the agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.   (II)   Payee Representations.
For the purpose of Section 3(f) of the Agreement, each party makes the following
representations to the other party:

  (i)   Dealer represents that it is a company incorporated in Delaware.    
(ii)   Counterparty represents that it is a corporation incorporated in Oregon.

    Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:   (a)   Tax
forms, documents or certificates to be delivered are:       Dealer agrees to
complete (accurately and in a manner reasonably satisfactory to Counterparty),
execute, and deliver to Counterparty, United States Internal Revenue Service
Form W-9 and all required attachments, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by Counterparty; and (iii) promptly upon learning that any
such Form previously provided by Dealer has become obsolete or incorrect.      
Counterparty agrees to complete (accurately and in a manner reasonably
satisfactory to Dealer), execute, and deliver to Dealer, United States Internal
Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by Dealer; and (iii) promptly upon learning that any such
form(s) previously provided by Counterparty has become obsolete or incorrect.  
(b)   Other documents to be delivered:

                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before execution and delivery
of this Confirmation   Yes
 
           
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificate or certificates as Dealer shall reasonably request   Upon or
before execution and delivery of this Confirmation   Yes
 
           
Dealer
  Guarantee of its Credit Support Provider,   Upon or before   No
 
  substantially in the form of Exhibit A attached hereto   execution and
delivery of this Confirmation    

Confirmation of OTC Warrant Transactin (amended)

-17-



--------------------------------------------------------------------------------



 



Addresses for Notices: For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to MLFM for all purposes:

     
Address:
   Merrill Lynch Financial Markets, Inc.
 
   4 World Financial Center, 17th Floor
 
   New York, New York 10080
 
   Merrill Lynch Financial Centre
Attention:
   Manager of Equity Documentation
Facsimile No.:
   (917) 778-0835
Telephone No.:
   (212) 449-1951

Address for notices or communications to Counterparty for all purposes:

         
 
  Address:    14200 SW Karl Braun Drive
 
       Beaverton, OR 97077
 
  Attention:    Treasurer
 
  Facsimile No.:    503-627-6108
 
  Telephone No.:    503-627-4622

In addition, in the case of notices or communications relating to Section 5, 6,
11 or 13 of this Agreement, a second copy of any such notice or communication
shall be addressed to the attention of Counterparty’s General Counsel as
follows:

         
 
  Address:    14200 SW Karl Braun Drive
 
       Beaverton, OR 97077
 
  Attention:    General Counsel
 
  Facsimile No.:    503-627-7474
 
  Telephone No.:    503-627-6777

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
Dealer nor Counterparty is a Multibranch Party.
Calculation Agent. “Calculation Agent” means Dealer, acting in good faith and in
a commercially reasonable manner.
Credit Support Document.
Dealer: Guarantee of Merrill Lynch & Co., Inc. in the form attached hereto as
Exhibit A
Counterparty: Not Applicable
Credit Support Provider.
With respect to Dealer: Merrill Lynch & Co., Inc.
With respect to Counterparty: Not Applicable.
Confirmation of OTC Warrant Transaction (amended)

-18-



--------------------------------------------------------------------------------



 



Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Submission to Jurisdiction. Each party hereby irrevocably and unconditionally
submits for itself and its property in any legal action or proceeding by the
other party against it relating to the Transaction to which it is a party, or
for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Supreme Court of the State of New York, sitting in
New York County, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in Section 1
(a)(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this Agreement
and the Transaction thereunder are subject to individual negotiation by the
parties and have not been executed or traded on a “trading facility” as defined
in Section 1(a)(33) of the CEA, and it has entered into this Confirmation and
this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
Acknowledgements:

(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in the Agreement or this Confirmation.

(b) The parties hereto intend for:

  (i)   Buyer to be a “financial institution” as defined in Section 101(22) of
Title 11 of the United States Code (the “Bankruptcy Code”) and this Transaction
to be a “securities contract” as defined in Section 741(7) of the Bankruptcy
Code and a “swap agreement” as defined in Section 101(53C) of the Bankruptcy
Code, qualifying for the protections of, among other sections,
Sections 362(b)(6), 362 (b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code;     (ii)   a party’s right to liquidate this Transaction and to exercise
any other remedies upon the occurrence of any Event of Default under the
Agreement with respect to the other party to constitute a “contractual right” as
defined in the Bankruptcy Code;     (iii)   all payments for, under or in
connection with this Transaction, all payments for the Shares and the transfer
of such Shares to constitute “settlement payments” as defined in the Bankruptcy
Code.

(c)   The parties acknowledge and agree that in the event of an Early
Termination Date as a result of an Event of Default that is within
Counterparty’s control, the amount payable under the Agreement will be a cash
amount calculated as described therein and that any delivery specified in this
Transaction will no longer be required.

Confirmation of OTC Warrant Transaction (amended)

-19-



--------------------------------------------------------------------------------



 



Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that Dealer has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with Dealer) that such disclosure is required by law or by
the rules of the New York Stock Exchange or any securities exchange.
Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[Signatures follow on separate page]
Confirmation of OTC Warrant Transaction (amended)

-20-



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the company of this Confirmation enclosed for that
purpose and returning it to us.

                      Very truly yours,    
 
                    MERRILL LYNCH INTERNATIONAL    
 
               
 
                    By:   /s/ FRAN JACOBSON                       Name:   Fran
Jacobson         Title:   Vice President             Equity Derivatives
Documentation    

Confirmed as of the date first above written:

              TEKTRONIX, INC.    
 
            By:   /s/ JAMES F. DALTON               Name:   James F. Dalton    
Title:   Senior Vice President,    
 
      General Counsel, and Secretary    
 
           
 
           

Acknowledged and agreed as to matters to the Agent:

              MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATE,     Solely in
its capacity as Agent hereunder    
 
           
 
            By:   /s/ ANGELINA LOPES               Name:   Angelina Lopes    
Title:   Derivatives Documentation    

Confirmation OTC Warrant (amended)





--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTEE OF MERRILL LYNCH & CO., INC.
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH
& CO., INC., a corporation duly organized and existing under the laws of the
State of Delaware (“ML & Co.”), hereby unconditionally guarantees to Tektronix,
Inc. (the “Company”), the due and punctual payment of any and all amounts
payable by Merrill Lynch Financial Markets, Inc., a company incorporated in
Delaware (“ML”), under the terms of the Confirmation of OTC Warrant Transaction
between the Company and ML (ML as Buyer), amended and restated as of June 29,
2007 (the “Confirmation”), including, in case of default, interest on any amount
due, when and as the same shall become due and payable, whether on the scheduled
payment dates, at maturity, upon declaration of termination or otherwise,
according to the terms thereof. In case of the failure of ML punctually to make
any such payment, ML & Co. hereby agrees to make such payment, or cause such
payment to be made, promptly upon demand made by the Company to ML & Co.;
provided, however that delay by the Company in giving such demand shall in no
event affect ML & Co.’s obligations under this Guarantee. This Guarantee shall
remain in full force and effect or shall be reinstated (as the case may be) if
at any time any payment guaranteed hereunder, in whole or in part, is rescinded
or must otherwise be returned by the Company upon the insolvency, bankruptcy or
reorganization of ML or otherwise, all as though such payment had not been made.
     ML & Co. hereby agrees that its obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Confirmation; the absence of any action to enforce the same; any waiver or
consent by the Company concerning any provisions thereof; the rendering of any
judgment against ML or any action to enforce the same; or any other
circumstances that might otherwise constitute a legal or equitable discharge of
a guarantor or a defense of a guarantor. ML covenants that this guarantee will
not be discharged except by complete payment of the amounts payable under the
Confirmation. This Guarantee shall continue to be effective if ML merges or
consolidates with or into another entity, loses its separate legal identity or
ceases to exist.
     ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.
     ML & Co. hereby certifies and warrants that this Guarantee constitutes the
valid obligation of ML & Co. and complies with all applicable laws.
     This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.
     This Guarantee may be terminated at any time by notice by ML & Co. to the
Company given in accordance with the notice provisions of the Confirmation,
effective upon receipt of such notice by the Company or such later date as may
be specified in such notice; provided, however, that this Guarantee shall
continue in full force and effect with respect to any obligation of ML under the
Confirmation.
     This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.
OTC Warrant Guarantee (amended)





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in
its corporate name by its duly authorized representative.

                      MERRILL LYNCH & CO., INC.    
 
               
 
                    By:   /s/ JOAN E. TIMOLDI                       Name:   Joan
E. Timoldi         Title:   Designated Signatory         Date:   June 28, 2007  
 

Guarantee OTC Warrant (amended)

